Dear Honorable Dahl,
The Attorney General is in receipt of your request for an Opinion wherein you ask the following question:
 "Should staff members of the CETA Programs be allowed per diem and mileage compensation according to rates determined allowable by the Federal government?"
Funds disbursed to this state as a prime sponsor under the Comprehensive Employment and Training Act (CETA) of 1978, as in the predecessors of that enactment, are administered pursuant to 74 O.S. 1517[74-1517] et seq. (1975). The following sections are note-worthy in regard to your question.
74 O.S. 1523 provides:
    "The director shall be appointed by the Governor with the advice and consent of the Senate and shall hold office at the pleasure of the Governor."
74 O.S. 1524 provides in pertinent part:
    "A. The Director shall supervise and administer the activities of the Department and shall advise the Governor and the Legislature with respect to matters relating to the economic opportunity, manpower, federal public service employment, planning and community affairs generally and more especially on the extent the state should participate in such matters.
    "B. The Director . . . may, on behalf of the Department, accept gifts and grants, whether such grants be of federal or other funds. All funds received by the Director shall be deposited in the State Treasury, and thereafter expended on warrants issued by the State Auditor against claims filed with the Director of State Finance for payment.
    "C. . . . Employees of the Department of Economic and Community Affairs (DECA) shall be subject to the Merit System of Personnel Administration and rules and regulations promulgated by the Personnel Board to be effective July 1, 1975. . . ." (Emphasis added)
These provisions are determinative of the respective legal positions of the Director, CETA funds and DECA staff members. The Director, who serves at the pleasure of the Governor, has overall supervisory and administrative responsibility. CETA funds are deposited in the State Treasury and must be expended in accordance with state law. DECA staff members are accountable to the Director.
It is, therefore, the opinion of the Attorney General that yourquestion be answered in the negative. Staff members of CETA programsshould be allowed per diem and mileage expense at rates allowable understate law, rather than federal law.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
JOHN PAUL JOHNSON, ASSISTANT ATTORNEY GENERAL